     Case 2:18-cv-00988-MCE-AC Document 42 Filed 04/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                    FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ANTOINE DOUGLASS JOHNSON,            No. 2:18-cv-0988 MCE AC P
12                 Petitioner,
13        v.                              ORDER
14   J. SALAZAR,
15                 Respondent.
16
     ANTOINE DOUGLASS JOHNSON,            No. 2:18-cv-1977 JAM AC P
17
                   Petitioner,
18
          v.                              ORDER
19
     PAUL THOMPSEN,
20
                   Respondent.
21

22
     ANTOINE DOUGLASS JOHNSON,            No. 2:18-cv-2580 MCE AC P
23
                   Petitioner,
24
          v.                              ORDER
25
     PAUL THOMPSEN,
26
                   Respondent.
27

28
                                          1
     Case 2:18-cv-00988-MCE-AC Document 42 Filed 04/21/20 Page 2 of 3

 1           In each of the above-listed cases, petitioner has requested “free enrollment to public
 2   access to court electronic records (“PACER”).” See Johnson v. Salazar, No. 2:18-cv-0988 MCE
 3   AC P, ECF No. 40; Johnson v. Thompsen, 2:18-cv-1977 JAM AC P, ECF No. 23, and Johnson v.
 4   Thompsen, 2:18-cv-2580 MCE AC P, ECF No. 20. These requests are denied without prejudice
 5   because they lack the “explanation of reasons” required by Local Rule 133. Denial without
 6   prejudice means that petitioner may bring the motions again. Second motions to e-file should
 7   include the necessary information described below.
 8           Although the Eastern District of California is an electronic management/filing district,
 9   unrepresented persons are required to file and serve paper documents unless the assigned District
10   Judge or Magistrate Judge grants leave to utilize electronic filing. L.R. 133(a), (b)(2). A pro se
11   party may bring a request to use electronic filing as a written motion setting out an explanation of
12   reasons for the requested exception. L.R. 133(b)(3). Once petitioner is approved to file
13   documents electronically, the petitioner will no longer receive any documents by mail, and the
14   court will not accept paper documents from petitioner, meaning petitioner can no longer mail in
15   any filings.
16           A motion to e-file must make clear whether petitioner is familiar with the requirements
17   applicable to electronic filing in this court, and whether petitioner has access to the hardware and
18   software needed for electronic filing. Petitioner will be given an opportunity to file a renewed
19   motion to e-file, and that request must specify the following:
20           1. That petitioner has reviewed the requirements for electronic filing1 and agrees to abide
21   by them, and that he understands that once petitioner registers for electronic filing, all notices and
22   documents will be received by e-mail and not by regular mail, and
23           2. Whether petitioner has regular access to the following technical requirements
24   necessary for electronic filing: (a) a computer with internet access; (b) an e-mail account for
25   receiving notifications from the electronic filing system; (c) a PACER (Public Access to Court
26   Electronic Records) account; (d) a word-processing program; (e) PDF conversion software to
27
     1
       The CM/ECF User Manual is available on the court’s website at:
28   http://www.caed.uscourts.gov/caednew/index.cfm/cmecf-e-filing/cmecf-users-manual/.
                                                  2
     Case 2:18-cv-00988-MCE-AC Document 42 Filed 04/21/20 Page 3 of 3

 1   convert word processing documents into .pdf format, and (6) a scanner for exhibits or other
 2   supporting documents that are only in paper format.
 3           Failure to address each of these items will result in the denial of any second motion to e-
 4   file.
 5           Accordingly, IT IS HEREBY ORDERED that:
 6           1. Petitioner’s motion to receive free enrollment to PACER in Johnson v. Salazar, No.
 7   2:18-cv-0988 MCE AC P (ECF No. 40) is DENIED without prejudice;
 8           2. Petitioner’s motion to receive free enrollment to PACER in Johnson v. Thompsen,
 9   2:18-cv-1977 JAM AC P (ECF No. 23) is DENIED without prejudice, and
10           3. Petitioner’s motion to receive free enrollment to PACER in Johnson v. Thompsen,
11   2:18-cv-2580 MCE AC P (ECF No. 20) is DENIED without prejudice.
12   DATED: April 20, 2020
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
